 1                              UNITED STATES DISTRICT COURT

 2                                      DISTRICT OF NEVADA

 3 NEILL SAMUELL,                                          Case No.: 2:18-cv-00111-APG-DJA

 4            Plaintiff                                 Order Granting Motion to Dismiss and
                                                        Dismissing Case for Failure to Prosecute
 5 v.
                                                                      [ECF No. 79]
 6 LT. OWENS, et al.,

 7            Defendants

 8           I previously denied the motion for summary judgment filed by defendants Paul Araujo

 9 and Alejandro Avelar. ECF No. 77. At that time, plaintiff Neill Samuell was anticipating his

10 release from custody and he requested an extension of time to litigate this case. I granted his

11 request and directed that by May 31, 2021, Samuell update his address with the court and contact

12 the defendants to prepare a proposed joint pretrial order. Id. at 7. Samuell has not updated his

13 address and he has not contacted the defendants. Araujo and Avelar thus move to dismiss. ECF

14 No. 79.

15           Samuell has had ample opportunity to appear, update his address, and pursue this

16 litigation, but he has not done so. I therefore grant the defendants’ motion to dismiss because

17 Samuell has failed to prosecute this action.

18           I THEREFORE ORDER that the defendants’ motion to dismiss (ECF No. 79) is

19 GRANTED. The clerk of court is instructed to enter judgment in favor of defendants Paul

20 Araujo and Alejandro Avelar and to close this case.

21           DATED this 9th day of July, 2021.

22

23
                                                         ANDREW P. GORDON
                                                         UNITED STATES DISTRICT JUDGE
